Ameritas Life Insurance Corp. ("Ameritas Life") Ameritas Life Insurance Corp. Separate Account LLVA Ameritas Life Insurance Corp. Separate Account LLVL ("Separate Accounts") Ameritas NLVA 6150, Ameritas No-Load VA 6150 and Ameritas Advisor VUL ® Prospectuses Dated May 1, 2013 Supplement Dated October 4, 2013 (1) The Calvert Variable Series, Inc. Board of Directors (the "Board") approved, effective as of September 11, 2013, (a) the removal of New Amsterdam Partners LLC ("New Amsterdam") as an investment subadvisor for Calvert VP SRI Balanced Portfolio (the "Portfolio") and (b) the assumption of responsibility by the current investment advisor, Calvert Investment Management, Inc., for the day to day management of the equity assets previously managed by New Amsterdam. Therefore, in the Separate Account Variable Investment Options section of your prospectus, the reference to New Amsterdam as subadvisor to the Portfolio is removed. (2) The Board also has approved reductions to the Portfolio's investment advisory fee schedule. Accordingly, effective December 1, 2013, in your prospectus, the section of the Portfolio Company Operating Expenses chart relating to this Portfolio is deleted and replaced with the following: · Subaccount’s underlying Portfolio Name * Management Fees 12b-1 Fees Other Fees Acquired Fund Fees and Expenses Total Portfolio Fees Waivers and Reductions (Recoupment) Total Expenses after Waivers and Reductions, if any CALVERT VARIABLE SERIES (CVS) VP SRI Balanced** 0.69% - 0.20% - 0.89% - 0.89% * Short cites are used in this list. The INVESTMENT OPTIONS section uses complete portfolio names. ** Sustainable and Responsible Investment ("SRI") Please see the Portfolio prospectus, as supplemented, for more information. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this Supplement with the current prospectus for your variable Policy issued by Ameritas Life Insurance Corp. If you do not have a current prospectus, please contact Ameritas Life at 1-800-255-9678. PF 637 9-13
